As the facts in this case are sufficiently narrated in the opinions of Judges O'BRIEN and WERNER, we think it necessary simply to state the various questions presented by this appeal and our determination of the same without comment or discussion. We hold, *Page 447 
1. That the five thousand dollar note, purporting to bear the indorsement of Davis, was competent evidence to prove scienter on the part of the defendant.
2. That it was error to allow the witness Davis to testify or refer to the other notes alleged to be forged but which did not purport to be indorsed by Davis.
3. That the admission in evidence of such alleged forged notes was error.
4. If the evidence of the prosecution had been confined, as it should have been, to notes purporting to bear Davis' indorsement, testimony as to the transactions relating to the debt, to secure which the above-mentioned notes were given, and as to the dealings between the defendant and her husband wovld have been properly excluded.
5. The confession signed by the defendant was competent evidence against her. Its weight was for the jury.
6. The question to be submitted to the jury was not the defendant's expectation or hope that Davis would ratify the use of his name as indorsed on the note, but whether the defendant had, or believed in good faith that she had, authority to so indorse the note in the name of Davis.
For the errors pointed out the judgment should be reversed and a new trial granted.